The Court also, at the prayer of the United States Attorney, instructed the jury, that if they believe from the evidence, that the prisoner, in the night time, unlatched his mistress’s door, and with an axe, entered the room with intent to kill her, then he is guilty under the third count of the indictment.
Whereupon, Mr. Jones, for the prisoner, prayed the Court to instruct the jury as follows :
1st. “ But if the jury find that the prisoner did, in fact, nothing more, in execution, or towards the execution of his supposed felonious intent, than to enter the room with the axe in his hand; and that after he came into the room he made no motion or attempt whatever to raise the axe against his mistress, or to strike *606at her, and proceeded no further than merely to enter with such intent, then it is not an attempt to murder, within the meaning of the Act of Assembly, although expelled from the room immediately.
2d. “ But the intoxication and consequent mental excitement and derangement of the prisoner, is proper to be considered by the jury, as accounting for his misconduct, and inferring the absence of a malicious and felonious intent; ” which two instructions the Court refused to give.
The prisoner was convicted, and on the 23d of January, 1836, sentenced to be hanged on the 26th of February; but he was reprieved from time to time and finally pardoned at the instance of his mistress.